Title: From John Adams to Arthur St. Clair, 1 September 1798
From: Adams, John
To: St. Clair, Arthur



Sir
Quincy Sept 1st 1798

I received but two or three days ago your favor of the 30th of July, inclosing an address of the officers & privates of a troop of horse, organised & equipped at Cincinnati. I perceive with joy & pride a spirit of patriotism & a degree of unanimity prevailing in our country, which annuente numine cannot fail to  insure its safety & secure its prosperity.
I thank you, Sir, for the obliging part you have taken in transmitting this address & ask the favor to of you to convey an answer a few words by way of answer to it in any way manner you shall judge most agreeable.
With great esteem / Sir I have the honor to be / your most obedient & most humble Servant.

John Adams.